___________

                                     No. 95-3308
                                     ___________

United States of America,                     *
                                              *
              Appellee,                       *
                                              *   Appeal from the United States
     v.                                       *   District Court for the
                                              *   Eastern District of Missouri.
Carl Robinson,                                *
                                              *      [UNPUBLISHED]
              Appellant.                      *


                                     ___________

                     Submitted:        September 12, 1996

                            Filed:   November 29, 1996
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Carl     Robinson    challenges    the   66-month   sentence    imposed   by   the
                1
district court after he pleaded guilty to being a felon in possession of
a firearm, in violation of 18 U.S.C. § 922(g)(1).            We affirm.


     A police officer stopped Robinson for a traffic violation and asked
Robinson to exit his vehicle.             With Robinson's consent, the officer
searched his person and discovered a "hunting-type knife."                The officer
arrested Robinson, and a search of the car revealed a loaded, functioning
pistol near the driver's seat.       The presentence report recommended a four-
level offense-level increase under U.S.S.G. § 2K2.1(b)(5), on the basis
that Robinson possessed the firearm "in connection with another felony
offense," namely, two




      1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
counts of "Unlawful Use of a Weapon" to which Robinson had pleaded guilty
in state court.


     Robinson objected, contending the increase was not merited because
he was outside his car in police custody and the firearm was inside the
car, out of his reach and control.     Thus, Robinson argued, he no longer
possessed the gun at the time he advanced on the officers and unlawfully
used the knife.     The district court overruled the objection on the basis
that unlawful use of a weapon is a continuing offense.         Robinson now
contends the evidence was insufficient to support the increase, because the
government failed to satisfy section 2K2.1(b)(5)'s "in connection with"
requirement by proving he possessed the firearm to facilitate his unlawful
use of the knife,     citing United States v. Routon, 25 F.3d 815 (9th Cir.
1994).


     We need not address the argument Robinson raises on appeal, because
he failed to present it to the district court.   See United States v. Payne,
81 F.3d 759, 764 (8th Cir. 1996).    We conclude the district court did not
clearly err.   See United States v. Johnson, 60 F.3d 422, 423 (8th Cir.
1995) (per curiam) (standard of review).


     Accordingly, the judgment of the district court is affirmed.


     A true copy.


           Attest:


                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -2-